Case 1:18-Cv-09311-A.]N Document 13 Filed 01/18/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x

 

PHILLIP sULLIVAN, JR., en behalf of §
himself and all others similarly situated, :

Plaintiffs, .
: Civil Action No. l:lS-cv-093l l
: (AIN)

V.
NATIONAL PUBLIC RADIO, INC.,

Defendant.

 

DISMISSAL WITH PREJUDICE
Pursuant to F ederal Rule of Civil Proeedure 4l(a)(l)(A)(i), Plaintiff Phillip

Sullivan, Jr. hereby dismisses this action in its entirety With prejudice as against all

parties. The parties shall bear their own attomeys’ fees an costs.
Dated: January [Z, 2019. /s/

 

NeW York, New York §}§/]je \
EE LITIGATION GROUP, PLLC
30 East 39th Street

Second Floor

New York, NY 10016

Telephone: 212-465-1 l88
Facsimile: 212-465-1188

E-niail: cl<lee@leelitigation.com

Attorneysfor PZaz.`m‘z']j”P/'zz`llzp Sullz`van, J)'.

